PER CURIAM.
We have for review Collection Chevrolet, Inc. v. Value Rent-A-Car, Inc., 595 So.2d 98 (Fla. 3d DCA1992), which acknowledged conflict with Timmons v. Combs, 579 So.2d 840 (Fla. 1st DCA1991), quashed, (Fla.1992), 608 So.2d 1 and Westover v. Allstate Insurance Co., 581 So.2d 988 (Fla. 2d DCA1991). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The district court below expressly based its holding on its prior opinion in Memorial Sales, Inc. v. Pike, 579 So.2d 778 (Fla. 3d DCA1991), which we approved in Tim-mons, 608 So.2d at 3. Accordingly, we approve the opinion below, and disapprove the opinion in Westover v. Allstate Insurance Co., 581 So.2d 988 (Fla. 2d DCA1991), to the extent it conflicts with our opinion here. This cause is remanded to the trial court for further proceedings consistent with this opinion and with Timmons.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.